Title: Cabinet Opinions on Indian Affairs, [25 February 1793]
From: Jefferson, Thomas,Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: Washington, George



[25 Feb. 1793]

The President having required the attendance of the heads of the three departments and of the Attorney general at his house on Monday the 25th. of Feb. 1793. the following questions were proposed and answers given.
1. The Governor of Canada having refused to let us obtain provisions from that province or to pass them along the water communication to the place of treaty with the Indians, and the Indians having refused to let them pass peaceably along what they call the bloody path, the Governor of Canada at the same time proposing to furnish the whole provisions necessary, Ought the treaty to proceed?
Answer unanimously, it ought to proceed.

2. Have the Executive, or the Executive and Senate together authority to relinquish to the Indians the right of soil of any part of the lands North of the Ohio, which has been validly obtained by former treaties?
The Secretary of the Treasury, Secretary at war and Attorney general are of opinion that the Executive and Senate have such authority, provided that no grants to individuals nor reservations to states be thereby infringed. The Secretary of state is of opinion they have no such authority to relinquish.

3. Will it be expedient to make any such relinquishment to the Indians if essential to peace?
The Secretaries of the Treasury and War and the Attorney general are of opinion it will be expedient to make such relinquishment, if essential to peace, provided it do not include any lands sold or reserved for special purposes (the reservations for trading places excepted).  The Secretary of state is of opinion that the Executive and Senate have authority to stipulate with the Indians and that if essential to peace it will be expedient to stipulate that we will not settle any lands between those already sold or reserved for special purposes, and the lines heretofore validly established with the Indians.

4. Whether the Senate shall be previously consulted on this point?
The Opinion unanimously is that it will be better not to consult them previously.

Th: Jefferson
 Alexander Hamilton
 H Knox
 Edm: Randolph

